Jacobs, J.
(concurring). With the growing awareness of guilty plea procedures, a judge is no longer “a mechanical robot in handling pleas of guilty.” Hoffman, “What Next in Federal Criminal Buies?” 21 Wash. & Lee L. Bev. 1, 8. “Particularly inadequate was the practice of asking leading questions which called for no more than a Wes’ or ‘No’ answer from the defendant.” 8 Moore, Federal Practice (2d Ed.) ¶ 11.03[1] [a], n.4. As I view the record in this ease, the court’s inquiry of the defendant, who was at all times without counsel, was “a stilted and formal colloquy consisting of brief and didactic statements by the judge.” Smith v. United States, 238 F.2d 925, 927, n.5. It is not too much to require that, before sentencing defendants to imprisonment, judges take the few minutes necessary to inform them of their rights and to determine whether they understand the action they are taking. The observance of any particular ritual is not required to expose a defendant’s state of mind on the record through personal interrogation; see United States *560v. Lester, 247 F.2d 496, 499; but when, as in the present case, a defendant appears without the benefit of counsel, an even more exacting inquiry is demanded. The examination here was too perfunctory and too hurried; consequently, the plea of guilty should not have been accepted.